Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kromrey on Friday January 28, 2022.
The application has been amended as follows: 
 
Please replace the (New) claim 10 with the following:

10.	(Currently amended)  A reversible ratchet wrench comprising:
a housing with a first end and a second end;
a drive gear disposed within and adjacent to the first end of the housing, the drive gear rotatable about a drive axis in a forward direction and a reverse direction and including a plurality of drive gear teeth disposed about a cylindrical surface of the drive gear;
a pawl disposed within the housing adjacent to the drive gear and between the drive gear and the second end, the pawl moveable along an arc paralleling the cylindrical surface of the drive gear between a tightening position to prevent rotation of the drive gear in the reverse direction and a loosening position , the pawl having a plurality of teeth to engage the drive gear teeth to respectively prevent rotation of the drive gear in the reverse and forward directions when in the tightening and loosening positions; and
a handle longitudinally extending along a handle axis between a proximal end and a distal end, the handle pivotally connected to the housing adjacent to the second end via a fulcrum pin disposed between the proximal end and the distal end such that a distal portion of the handle extends within the housing, the handle to pivot about an axis of the fulcrum pin, the handle including:
a linkage extending from the distal end along the handle axis and including a linkage head to which the pawl is pivotally connected, the pawl to pivot about a longitudinal axis of the linkage head;
a wrench centerline extending perpendicularly through the fulcrum pin axis and the drive axis of the drive gear;
the handle to pivot about the fulcrum axis between a first position and second position relative to the wrench centerline to respectively move the pawl between the tightening position and the loosening position, the pawl to pivot about the linkage head axis when moving between the tightening and loosening positions, the tightening and loosening positions representing furthest positions of the pawl and linkage head on opposing sides of the wrench centerline;
a distance from the fulcrum pin axis to the linkage head axis along the handle axis with the handle in the first or second position, such that the pawl is in the loosening position or the tightening position, defining a fulcrum length;
a distance from the fulcrum pin axis to proximal end of the handle along the handle axis defining a grip length;
a distance along a line perpendicular to the wrench centerline from the wrench centerline to the linkage head axis with the pawl in the loosening position or the tightening position defining a distal offset distance;
where the fulcrum length is at least equal to a product of the grip length and a magnitude of the distal offset distance.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

								/Hadi Shakeri/
January 28, 2022						Primary Examiner, Art Unit 3723